Title: From Alexander Hamilton to Yelverton Peyton, 17 February 1800
From: Hamilton, Alexander
To: Peyton, Yelverton


          
            Sir,
            N. York Feby. 17th. 1800
          
          I am perfectly sensible of the hardship you complain of in your letter of the 4th. inst. in not having the accounts you have presented accepted by the accountant of the War Department. That Officer in refusing to pay them has been actuated by Genl. Principles, from which, altho’ it may be injurious to an individual, it would be dangerous to depart. Viewing the affair in this light it will not be correct for me to interfere
          With—
          Lt. Peyton—
        